NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSA ELENA GUZMAN SANCHEZ and                   No.    16-70655
LIZBETH YULIANA ALVARADO
GUZMAN,                                         Agency Nos.       A202-098-281
                                                                  A202-098-282
                Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Rosa Elena Guzman Sanchez, and Lizbeth Yuliana Alvarado Guzman,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen where they failed to offer evidence that was not available and could not

have been discovered or presented at the former hearing. See 8 C.F.R. §

1003.2(c)(1); Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (BIA did not

abuse its discretion where evidence proffered was not previously unavailable).

      We reject petitioners’ contention that the BIA violated their due process

rights by failing to consider evidence. See Larita-Martinez v. INS, 220 F.3d 1092,

1096 (9th Cir. 2000) (no due process violation where there is no error).

      The BIA did not abuse its discretion in denying the motion to reopen for

consideration of humanitarian asylum. See Najmabadi v. Holder, 597 F.3d 983 at

986 (9th Cir. 2010) (BIA does not abuse its discretion unless it acts “arbitrarily,

irrationally, or contrary to law”); 8 C.F.R. § 1208.13(b)(1)(iii).

      PETITION FOR REVIEW DENIED.




                                           2                                    16-70655